              Case 1:15-cr-00287-LTS Document 282 Filed 01/07/19 Page 1 of 1
                  Case 1:15-cr-00287-LTS Document 281 Filed 01/04/19 Page 1of1
 Fried, Frank, Harris, Shriver & Jacobson LLP                                                                           JED FRANK
 One New York Plaza
 New York, New York 10004
 Tel +1 212.859.8000
 Fax +1 212 859.4000
 www.friedfrank.com

      · LSDC SD~Y
        DOCUMENT
                                                                                            Direct Line: -r 1.212.859.8592
        ELECTRONICALLY FILED
                                                                                            Email: steven.witzel@friedfrank.com
        DOC#:~~~~~~-
                                           .   '
        DATE Fl LED: -1.1-.-'l,_1._ c11------      .1-I


                                                                                            January 4, 2019



The Honorable Laura Taylor Swain
United States District Court
Southern District of New York                                                                  MEMO ENDORSED
United States Courthouse
500 Pearl Street
New York. NY 10007-1312

             Re:           United States v. Sean Stewart, 1: l 5-cr-00287-LTS


 Dear Judge Sv.rain:

        As discussed with Ms. Ng this afternoon, this letter confirms that the pre-tri'al conference
in the above-captioned matter currently scheduled for January 8, 2019 at 11 :00 a.m. has been
rescheduled to January 10, 2019 at 3 :30 p.m. This further confirms that time under the Speedy
Trial Act is excluded through January 10, 2019 on consent of counsel to Mr. Stewart.




                                                                               THE APPLICATION IS GRANTED. THE CONFERENCE IS   fld   f Ill A 1\0_,d ~-­
                                                                               ~l_ilQ_iftAT   i;   3Uft411NCOURTROOMl7C Tu~~SUANTTOl8
cc: Richard Cooper, Esq.                                                       U.S.C *316 l(H)(7)(A) THAT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF THE TIME
                                                                               FROM TODA Y'S DATE THROUGHl_; jQ_;/:j_ OUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND
    Samson Enzer, Esq.                                                         THE D FENDANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE SO ORDERED




New York• Washington• London• Frankfurt
Fried, Frank. Harris. Shnver & Jacobson LLP is a Delaware Limited Liability Partnership

l 8053179. l
